Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:
IQ in claim 1 needs to be spelled out since it is the first time it was used.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 12 & 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Strauch (US.
Consider claim 1, Strauch discloses an orthogonal frequency-division multiplexing (OFDM) based radar system, comprising (see Fig. 2): a transmit circuit configured to transmit an OFDM based radar signal comprising Q sub-carriers (Fig. 2 “TX  OFDM SYMBOLS) adapted to push an IQ-imbalance (Fig. 2 “123”) component out of a subset of L contiguous range bins of range profiles derived out of the received radar signal, wherein L is at most Q/2 (Fig. 2 “(N/2) TEMPLATES”); and a receive circuit configured to receive a reflected radar signal based on the transmitted OFDM based radar signal (Fig. 2 “Receiver 132 receive reflected OFDM radar signal from target 122”).  
Consider Claim 2, Strauch discloses the OFDM based radar system of claim 1, wherein the range profiles are derived by any of zero-forcing, matched filter or mean minimum square error processing (see Fig. 2 “134”).
Consider claim 12, Strauch discloses a radar device configured to generate a TD radar signal according to claim 1 (see col. 5:32 “IFFT is associated with the transmitter i.e. the radar signals need to be in TD in order to be generated).
Consider claim 14, Strauch discloses the radar device of claim 12, further configured to: receive the reflected radar signal (Fig. 2 “Receiver 132 receive reflected OFDM radar signal from target 122”); transform the received reflected radar signal to the FD thereby obtaining the Q subcarriers (see col. 5:32 “FFT is associated with the receiver i.e. the radar signals need to be transformed from TD to FD); and derive from the Q subcarriers a range profile with L contiguous range bins (Fig. 2 “(N/2) templates”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Strauch (US8441393B2) in view of Gupta, S., Shankar Mishra, R., & Nema, R. (2011). PAPR Reduction in OFDM Via Separation of Complex Baseband Signal. International Journal of Computer Applications, 16(4), 44-48. doi: 10.5120/1997-2693.
Consider claim 7, Strauch fails to disclose the OFDM based radar system of claim 1, wherein a Peak-to-Average Power Ratio, PAPR is at most two.  
However, Gupta et al discloses high PAPR is a known challenge in orthogonal frequency division multiplexing (OFDM) and hence, the importance of reducing the PAPR (see page 1 & 2). Therefore, it would be obvious to keep the PAPR to be at most two.
.

Allowable Subject Matter
Claims 3-6, 8-11, 13 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 will be allowable for showing the OFDM based radar system of claim 1, wherein a Hadamard product of: a) an inverse or complex conjugate transpose of a sequence of the Q sub-carriers represented in a frequency domain (FD) sequence and b) a complex conjugate of the FD sequence, wherein the order of subcarriers of the FD sequence is reversed, is orthogonal to 2L-1 subcarriers centred around a direct current (DC) subcarrier of a Fourier transformation matrix indicative of a relationship between a time domain (TD) and FD representation of the OFDM based radar signal.
With reference to claim 3, none of the prior art of record discloses in combination the claimed features above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

Claim 9 will be allowable for showing a method for generating the OFDM based radar signal of claim 1, comprising: providing a sequence of Q frequency domain (FD) OFDM subcarriers such that a Hadamard product of a) an inverse or complex conjugate transpose of a sequence of the Q sub-carriers represented in a FD sequence and b) a complex conjugate of the FD sequence wherein the order of subcarriers of the FD sequence is reversed, is orthogonal to the 2L-1 subcarriers centred around a direct current (DC) subcarrier of a Fourier transformation matrix indicative for the relation between a time domain (TD) and FD representation of the OFDM radar signal; and transforming the sequence from the FD to the TD based on the Fourier transformation matrix, thereby obtaining the radar signal
	With reference to claim 9, none of the prior art of record discloses in combination the claimed features above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 10-11, 13 & 15 depends from allowable, independent claim 1, each of the dependent claims 10-11, 13 & 15 is allowable for at least, the reasons for which independent claim 9 is allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chung (US8681885) discloses an OFDM receiver and a method for compensating for I/O imbalance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGLOIRE VLADIMIR can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648